Citation Nr: 0736955	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
osteoarthritis, bursitis of the left great toe. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decisions 
dated June 2005 and June 2006.  


FINDING OF FACT

The veteran's osteoarthritis and bursitis of the great left 
toe are not manifested by symptoms equivalent to an 
amputation of the entire left foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for osteoarthritis and bursitis of the great left 
toe, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5167, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in March 2004 and in April 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

By a rating decision dated November 1995, the RO granted 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002), for residuals of an injury to the left great 
toe, and assigned a 10 percent rating.  In a September 2004 
rating decision a 20 percent rating was assigned, and in a 
July 2007 rating decision, the RO granted an increased rating 
of 30 percent, effective July 15, 2003.  The veteran 
continues his appeal.

VA treatment records associated with the claims file indicate 
treatment for onychomycosis.  

A July 2003 VA podiatry examination revealed no evidence of 
left foot disability which equated to a loss of use of the 
foot.  There was some limitation of dorsiflexion and plantar 
flexion due to guarding of the left great toe.  X-rays 
revealed mild degenerative changes at the proximal and distal 
phalanxes medially.  The examiner provided a diagnosis for 
degenerative joint disease of the left great toe, 
hyperkeratosis on the balls of both feet, and onychomycosis.  

A December 2005 letter from the director of the Foot and 
Ankle Center indicated that the veteran received active 
treatment at the Center for chronic fungus of the nails, as 
well as severe athlete's foot, which caused extreme pain and 
affected his ability to walk.  Records dated January 2006 
through January 2007 from the Foot and Ankle Center reflected 
treatment for the great left toe and pain in the left toes 
that caused difficulty in ambulation.  Other diagnoses 
affecting the feet included onychomycosis, edema, tinea 
pedis, and ulcers.  

An April 2007 VA podiatry examination revealed pain, 
swelling, heat, redness, stiffness, fatigability, weakness, 
and lack of endurance in the left great toe joint while 
walking, standing, and at rest.  The veteran reported flair-
ups several times a year but less than monthly, with duration 
of two to seven days.  The examiner noted that the veteran 
was unable to stand for more than a few minutes but was able 
to walk a quarter of a mile, and used a cane.  There was 
evidence of severe pain with even slight range of motion, 
objective tenderness, and weakness in the first metatarso-
phalageal joint.  There was, however, no evidence of 
hammertoes, abnormal weight bearing, hallux valgus or 
rigidus, clawfoot, or malunion or nonunion of the tarsal or 
metatarsal bones.  While there were atrophic skin changes and 
aricosities, there was no muscle atrophy or other foot 
deformity present.  X-rays revealed osteopenia and evidence 
of old digital fractures but no evidence of degenerative 
joint disease.  The examiner stated that the veteran's left 
great toe disability was severe, resulting in severe pain in 
the first metatarso-phalangeal joint area of the left foot, 
and requiring a cane for ambulation that is slow and painful 
at best.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, DC 5284, a severe foot injury 
warrants a 30 percent evaluation.  A note under this 
diagnostic code indicates that a rating of 40 percent is 
warranted with actual loss of use of the foot.  

Amputation of the foot warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5167

The veteran is currently rated at 30 percent for 
osteoarthritis and bursitis of the left great toe, under 
diagnostic code 5284.  While the veteran does show evidence 
of severe pain in his left foot, neither VA examination nor 
any other medical record shows evidence equating to the 
actual loss of use of the foot.  Hence, a higher rating of 40 
percent is not warranted.  

The Board is aware of the veteran's complaints of pain in his 
left great toe.  There is however, no objective evidence that 
pain on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Board finds that the veteran's current 
evaluations of his left great toe disability as noted herein 
address any the Deluca concerns of pain, fatigability, 
weakness, and incoordination.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 30 percent for 
the service-connected osteoarthritis and bursitis of the left 
great toe.  In making this determination, the Board 
considered the benefit-of-the-doubt doctrine but finds that 
it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for osteoarthritis and 
bursitis of the left great toe is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


